This cause having heretofore been submitted to the Court upon the transcript of the record of the decree herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected by the Court, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in said decree; it is, therefore, considered, ordered and adjudged by the Court that the said decree of the said Circuit Court be, and the same is affirmed. See Malone v. Meyer, 91 Fla. 709,109 So.2d 677.
  DAVIS, C. J., and WHITFIELD, and BUFORD, J. J., concur. *Page 590